Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 1 ofFiled
                                                             10
                                                            D.C. Superior Court
                                                            06/10/2021 12:34PM
                                                            Clerk of the Court
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 2 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 3 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 4 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 5 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 6 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 7 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 8 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 9 of 10
Case 1:21-cv-01881-RDM Document 1-2 Filed 07/14/21 Page 10 of 10
